DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9, 13-19 and 22-25 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest semiconductor devices comprising: the contact plug includes an upper pattern penetrating an upper region of the interlayer insulating layer, the upper pattern protruding upwardly from a top surface of the interlayer insulating layer, the upper pattern includes: a first portion penetrating the upper region of the interlayer insulating layer; and a second portion protruding upwardly from the top surface of the interlayer insulating layer, and a width of a lower region of the second portion in a direction parallel to a top surface of the substrate is greater than a width of an upper region of the second portion in the direction parallel to the top surface of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 2015/0228793 A1) discloses a semiconductor structure with a metal gate and plug.  However Chen et al does not disclose the upper region of the plug protruding over and on the interlayer insulating layer as described in the above allowable claimed subject matter (Figure 2A).
Tak et al (US 2017/0222014 A1) discloses an integrated circuit device with a contact plug parallel to the gate,  an inter-gate dielectric over the gate structure and an interlayer dielectric over the both the inter-gate dielectric and the gate.  However, Tak et al does not disclose wherein the plug protrudes over and on the interlayer insulating layer as described in the above allowable claimed subject matter (Figure 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
June 17, 2021